Citation Nr: 0407728	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
mouth injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.  The Board initially reviewed this matter in 
September 2001, at which time the Board remanded to afford 
the veteran a personal hearing before a Decision Review 
Officer.  Review of the file indicates that a hearing was 
scheduled, but the veteran failed to attend.  The veteran did 
not present a reasonable excuse or request for rescheduling.  
The Board concludes that the RO has completed the requested 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  It has not been shown by competent evidence that the 
veteran has chronic disability of residuals of a mouth injury 
that is related to an in service injury to the mouth.

3.  It has not been shown by competent evidence that the 
veteran has chronic disability of residuals of a left knee 
injury that is related to an in service injury to the left 
knee.


CONCLUSIONS OF LAW

1.  A disability of residuals of a mouth injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  A disability of residuals of a left knee injury was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

As a preliminary matter, the Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the December 2001 rating decision, the 
May 2002 Statement of the Case (SOC) and May 2003 
Supplemental SOC, have satisfied the requirement at 
§ 5103A of VCAA in that they clearly notify him of the 
evidence necessary to substantiate his claim.  

By letter dated in November 2003, the RO informed the veteran 
of how responsibilities in developing the record are divided 
in accordance with VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter clearly advised the 
veteran that he had a period of one year to submit additional 
information and evidence, which is a correct statement of the 
veteran's rights in the development of his claims.  See 
Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), (invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1)).  In this regard, 
the Board also notes the provisions of the Veterans Benefits 
Act of 2003, which now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial by the RO was in August 1999, over two years before 
enactment of the VCAA.  Nevertheless, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, there was no information or evidence identified 
by the veteran that was not of record.  The letter informed 
the veteran that VA would make reasonable efforts to obtain 
certain types of records and would continue to seek Federal 
agency records unless it is determined that additional 
efforts would be futile.  As stated above, the letter also 
informed the veteran of what he was expected to provide.  
Lastly although the letter did not request "any relevant 
evidence you have in your possession," it did specifically 
inform him of the evidence needed to substantiate his case, 
i.e. medical records that showed a current disability and 
evidence that indicated a relationship between the current 
disability and an injury, disease, or event in service.  

Although the evidence suggests service medical records are 
incomplete, review of the record indicates the RO pursued 
these records until efforts appeared futile.  The RO 
requested the complete service medical records in April 1999, 
May 1999, and June 1999.  In August 2000, having received 
some service medical records, the RO made a specific request, 
which stated the "service medical records from a previous 
request do not appear complete.  Please advise of any 
additional SMRs to include hospital records from Fort Drum, 
New York for April 1990."  In January 2001, the RO made a 
second specific request for clinical records...active duty 
inpatient clinical records for left knee injury from March 1, 
1990 to May 31, 1990 at Fort Drum, New York.  The Records 
Management Center (RMC) responded in March 2001, stating that 
the allegation has been investigated and the results were 
negative.  RMC concluded there are no additional service 
medical records at RMC.  There is no other indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  Based on the above 
analysis, there is no indication in this case that any 
further notification or assistance would produce evidence 
that would change the Board's decision and, therefore, any 
error for noncompliance with the notice provisions of the 
VCAA is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In addition, as the 
appellant has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  To make a 
showing of chronic disease in service, a combination of 
manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West  2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.61 of this chapter.  38 C.F.R. § 3.381 
(2003).

The Board notes that loss of teeth can be service connected 
for monetary benefits only if such loss is, inter alia, "due 
to loss of substance of body of maxilla or mandible."  
38 C.F.R. § 4.150, Diagnostic Code 9913 (2003); see also 
38 C.F.R. § 3.381 (stating that replaceable teeth may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.161 of this 
chapter; Dorland's Illustrated Medical Dictionary 994, 984 
(28th ed. 1994) (the maxilla is one of the bones forming the 
upper jaw, and the mandible is the bone of the lower jaw); 
Woodson v. Brown, 8 Vet. App. 352 (1995). 

Service medical records show the veteran underwent an 
alveoplasty, removal of a cyst, and extraction of teeth in 
July 1985.  Extraction of tooth 13 was noted to be 
complicated.  The veteran had caries removed in November 
1985.  The veteran underwent acid-etching and polishing in 
March and April 1986.  He presented for an emergency 
examination in May 1986 with complaints of intermittent pain 
in tooth 9 and his gums.  A pulpotomy (PULP test) revealed no 
remarkable findings.  Dental records show the veteran also 
underwent an oral examination on a number of occasions, and 
received treatments of etch-acid and/or polishing on several 
occasions.  An x-ray of the left knee in May 1990 was 
interpreted to show no evidence of fracture, dislocation, or 
destructive lesions and the soft tissues appeared within 
normal limits.  On an undated Disposition Form, the veteran 
indicated that he did not desire a separation examination.  
The form includes a first endorsement from a physician, who 
indicates that he reviewed the veteran's medical records and 
determined that a medical examination for separation was not 
required.  In June 1991, the veteran completed a Report of 
Medical History for the expiration of his term of service.  
The medical history indicates the veteran was hospitalized 
for a hernia in 1985, but is negative for any reference to 
treatment for his left knee.  The veteran denied any history 
of swollen or painful joints, arthritis, rheumatism, 
bursitis, or deformity of the bone, joint or other sort.  He 
also denied a medical history of "trick" or locked knee.  
He indicated a history of broken bones, but there is no 
indication the reference was to the left knee.  Dental 
records indicate the veteran was not provided a complete 
dental examination in June 1991 upon him leaving service.

The veteran filed an application for VA disability benefits 
in March 1999.  He indicated treatment for his left knee 
injury between 1989 and 1991 at sick call, Fort Drum.  

A. Clinic records from March to May 1999 show no complaints 
or treatment for the left knee or the mouth.


II.  Analysis

 "Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999) citing Caluza 
v.Brown, 7 Vet. App. 498 (1995).  Review of the file in this 
matter indicates that the veteran did undergo oral surgery 
during service, at least insofar as having a cyst removed and 
teeth extracted.  Dental records also show the veteran 
underwent treatment for caries.  The veteran has asserted he 
incurred a mouth injury.  And, service medical records might 
indicate an injury, event, or disease in service; however, 
there is no evidence of record here to substantiate the 
existence of a current disability of the mouth.  While the 
veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  A layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or 
diagnosed disability.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Consequently, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a mouth injury.

There is some indication of complaint concerning the left 
knee in service.  While there is report of an x-ray of the 
left knee, there are no clinical records that show medical 
history of an injury or complaints concerning the left knee.  
The veteran asserts that he sought treatment at sick call at 
Fort Drum between 1989 and 1991.  In the case of possibly 
missing service medical records, the Board has a heightened 
obligation to explain its findings and conclusions and 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  While there is a strong indication 
that treatment records are missing, the remaining records 
tend to clearly demonstrate that there was no chronic 
disability of the left knee shown prior to the veteran's 
separation.  In this regard, it is clear that at or about the 
time of the veteran's separation, a medical officer reviewed 
the veteran's service medical records in accordance with 
service regulations, and found nothing in the records to 
indicate a physical examination was necessary.  Moreover, the 
veteran completed a Report of Medical History at or about the 
time of his separation, on which he denied any swollen or 
painful joints, arthritis, or trick/locked knee.  
Consequently, the Board finds that chronicity is not shown in 
service.  38 C.F.R. § 3.303(b).

The veteran has not identified any post-service or current 
treatment providers for his left knee.  There is no competent 
evidence of continuity of symptoms or of a current disability 
pertaining to the left knee, other than the veteran's 
assertions.  As noted previously, the Court has held, "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Since the record in this matter does not 
substantiate current treatment or diagnosis pertaining to the 
left knee, service connection for residuals of a left knee 
injury is not warranted.  As the evidence in this case is 
overwhelmingly against the claim, reasonable doubt is not for 
application.

Finally, in its review, the Board considered whether a VA 
compensation and pension physical examination (C&P exam) was 
necessary to resolve the issues on appeal.  As outlined 
above, there was no competent evidence to establish current 
disabilities pertaining to residuals of a mouth injury or a 
left knee injury.  Without competent evidence of a current 
disability, a C&P exam is not necessary to resolve this 
matter.  38 C.F.R. § 3.159(c)(4).


ORDER

Service connection for residuals of a mouth injury is denied.

Service connection for residuals of a left knee injury is 
denied.



	                     
______________________________________________
	WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



